Citation Nr: 0833776	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2008, the veteran testified before 
the undersigned at a Travel Board hearing.  

In a January 2008 rating decision, service connection for 
tinnitus was denied.  The veteran submitted a notice of 
disagreement.  According to VA records, a statement of the 
case has recently been issued.  Thus, the Board notes that 
the matter of service connection for tinnitus is being 
processed at the RO and is not certified to the Board at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served during wartime in Korea.  He maintains 
that he was given the highest security clearance and was 
stationed with a combat unit.  In May 1953, there was an 
incident when he was near an explosion from an enemy mortar 
shell.  He contends that there was acoustic trauma at that 
time which resulted in his current hearing loss.  

The veteran's DD Form 214 is not of record and his combat 
status has not been confirmed.  The veteran submitted a form 
showing secret security clearance.  The claims file contains 
a portion of his service treatment records, including his 
entrance and separation examinations.  Those examinations do 
not reveal hearing loss.  The veteran was afforded whispered 
voice testing which was normal on separation and he 
specifically denied having any ear problems at that time.  
The remainder of the claimed pertinent service treatment 
records are unavailable and were destroyed in a fire.  An 
attempt was made to secure inservice hospital records from 
the 25th Infantry Field Hospital which the veteran claims 
document treatment for his ears.  However, it was determined 
that these records would have been among those destroyed in 
the fire.  

The veteran submitted a newspaper article which showed that 
he was inducted into the Veterans' Hall of Fame and which 
recounted the mortar explosion incident.  He also submitted a 
private audiogram.  Unfortunately, the results of this 
evaluation are in chart format, and the Board is precluded 
from applying these results to the criteria set forth at 38 
C.F.R. § 3.385 in order to determine the severity of the 
veteran's current hearing loss.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (which holds that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  Regardless, there is no medical opinion contained in 
that private report pertaining to the etiology of any current 
hearing loss disability.  The veteran was also afforded a VA 
examination in August 2006.  The examiner indicated that the 
veteran had bilateral sensorineural hearing loss, but an 
audiogram was not provided.  The VA examiner did not opine to 
the etiology of the hearing loss.  

At his hearing, the veteran testified that he served in 
combat and received the combat infantryman badge (CIB) as 
well as the Bronze Star.  

The Board finds that the Department of the Army/appropriate 
service department should be contacted to verify the 
veteran's combat status and to determine if he received any 
awards indicative of combat service.  If possible, his DD 
Form 214 should be obtained.  

The veteran also described the mortar incident and stated 
that he had a witness, but had not asked him to submit a 
statement.  Following service separation in 1954, he went to 
the Hines VA Hospital in Chicago in 1954 or 1955 for his 
hearing loss.  In the 1970's, he went to the VA Hospital in 
Memphis where he submitted a claim of service connection for 
hearing loss.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The VA records from the Hines VA Hospital in 
Chicago and the VA Hospital in Memphis records should be 
obtained in compliance with VA's duty to assist.  

Further, pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  The record before VA need only (1) contain competent 
evidence that the veteran has persistent or recurrent 
symptoms of current disability and (2) indicate that those 
symptoms may be associated with the veteran's active military 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the veteran contends that there was an 
inservice mortar explosion which resulted in hearing loss.  
There is current medical evidence of hearing loss.  The 
veteran has submitted supporting evidence regarding the 
inservice acoustic trauma.  

Thus, as there is evidence suggesting a link between current 
diagnosis and service, he should be afforded a VA 
audiological examination to determine if current hearing loss 
is related to service.  The examiner should review the 
available service treatment records in conjunction with that 
report.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the Department of the 
Army/appropriate service department to verify 
the veteran's combat status and to determine 
if he received any awards indicative of 
combat service.  If possible, his DD Form 214 
should be obtained.

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment at the VA 
Hospital in Chicago from 1954 onward and 
the VA Hospital in Memphis from 1970 
onward.

3.  The veteran is hereby advised that he 
may submit supporting lay evidence, to 
include a statement from any person who 
witnessed the inservice mortar explosion.

4.  Schedule the veteran for a VA 
audiological examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  The examiner 
should specifically review the available 
service treatment records.  Any indicated 
tests should be accomplished.  The 
examiner should obtain the veteran's 
auditory thresholds at frequencies of 
1000, 2000, 3000, and 4000 Hertz, as well 
as speech recognition scores based on the 
Maryland CNC tests.  The examiner should 
opine as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
hearing loss is related to service or was 
manifest in the initial post-service 
year.  A rationale should be provided for 
any opinion expressed.  

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




